Name: Council Regulation (EEC) No 3531/80 of 22 December 1980 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Morocco concerning the import into the Community of preserved fruit salads originating in Morocco (1981)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 370/57 COUNCIL REGULATION (EEC) No 3531 /80 of 22 December 1980 on the conclusion of the Agreemeht in the form of an exchange of letters between the European Economic Community and the Kingdom of Morocco concerning the import into the Community of preserved fruit salads originating in Morocco ( 1981 ) HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Morocco concerning the import into the Community of preserved fruit salads originating in Morocco is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regu ­ lation . Having regard to the recommendation from the Commission , Whereas the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco ( x) was signed on 27 April 1976 and entered into force on 1 November 1978 ; Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement for the purpose of binding the Community. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Whereas the Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Morocco concerning the import into the Community of preserved fruit salads originating in Morocco should be approved, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . For the Council The President J. SANTER (') OJ No L 264 , 27 . 9 . 1978 , p.'2 .